DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 37-59 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 37, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest an integrated circuit system comprising: programmable logic circuitry in a first region of the integrated circuit system; a two-dimensional array of instruction set architecture (ISA)-based signal processors in a second region of the integrated circuit system different from the first region; and an interconnect network that enables communication between ISA-based signal processors of the two-dimensional array of ISA-based signal processors.
Further, it would not have been obvious, prior to the effective filing date of the claimed invention, to one of ordinary skill in the art to combine these limitations with the remaining limitations of the claim.

Note that independent claims 48 and 55 contain the corresponding limitations of claim 37 as shown above; therefore, they are considered to be allowable by the same reasoning accordingly.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184